Citation Nr: 0820766	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20/900(c).


FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  Service connection is currently in effect for bilateral 
hearing loss, rated as 40 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling; scars 
above the left ankle, rated as 10 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The veteran's 
combined disability rating is 70 percent.

3.  The veteran is not precluded from securing or following 
substantially gainful employment as a result of his 
service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
August 2005, January 2006, and March 2006, after which the 
claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for bilateral 
hearing loss, rated as 40 percent disabling; PTSD, rated as 
30 percent disabling; scars above the left ankle, rated as 10 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  The veteran's combined disability rating is 70 
percent.  Therefore, the percentage criteria of 38 C.F.R. 
§ 4.16(a) have been met.  Accordingly, the Board must look to 
whether the veteran's service-connected disabilities render 
him unemployable.

The Board acknowledges that the competent medical evidence of 
record shows that the veteran is unemployable.  For example, 
the June 2004 VA general medical examination report 
specifically stated that the veteran was totally and 
permanently disabled.  However, as detailed below, the 
medical evidence of record shows that the veteran is not 
unemployable due to his service-connected disabilities alone, 
without regard to any nonservice-connected disabilities.  

In a March 2004 VA PTSD examination report, the veteran 
stated that he retired from his job in 1987 after 33 years, 
but then returned for 10 more years of part-time work.  He 
reported that he was asked to return to work on this 
part-time basis due to his high skill level.  The veteran 
"said that he retired fully about seven years ago when his 
back began to bother him so much that he felt he could no 
longer remain active at that level.  He reported no kind of 
interpersonal problems that were ever an impediment to his 
working."  The veteran also reported that "[h]is recreation 
and leisure pursuits are constrained mostly by finances and 
the condition of his back and his general energy level.  He 
said that the variations in his blood pressure have also 
curtailed the array of activities he feels comfortable 
with."

In a July 2004 VA PTSD examination report, the veteran stated 
that

he has not tried to get any employment 
since [he retired].  The veteran reports 
that he is not interested in looking for 
a job.  At this time, [he] wants to stay 
home with his wife, who has a variety of 
medical problems.

[The veteran] does not feel that the 
reason why he is not working is 
service-connected.  The veteran reported 
that he actually did not want to work at 
this time because he wanted to stay at 
home with his wife, who continues to 
struggle with medical problems. . . .

Concerning employability, this is a 
79-year-old veteran who was clear that he 
is not interested in doing any employment 
outside of the home.  [He] prefers to 
stay at home and take care of his wife, 
who has multiple physical problems and is 
going blind.  The veteran has multiple 
physical problems himself that might 
restrict his employability.  However, the 
negative impact o[n] his life caused by 
[PTSD] would not, in my opinion, be cause 
alone to keep him from working in the 
future if he wanted to do so.

A June 2004 VA general medical examination report stated that 
"[t]he veteran is totally and permanently disabled and needs 
help with his daily activities.  He has severe functional 
impairment which interferes with his ability to do daily 
activity.  It has become worse during the last few months.  
He has constant pain in his spine which gradually 
increases."  The diagnoses were listed as hypothyroidism, 
coronary artery disease, history of myocardial infarction, 
unstable angina, hypertension, hyperlipidemia, sensorineural 
hearing loss, tinnitus, ingrown nails, corns, callosities, 
hallux valgus, tinea pedis, history of gastrointestinal 
bleeding, diverticulosis, colon polyps, impotence, benign 
prostatic hypertrophy, cervical spondylosis, multilevel 
neuroforaminal stenosis in the cervical spine, severe 
degenerative changes in the lumbosacral spine and thoracic 
spine, degenerative changes in the right knee and right 
wrist, PTSD, and history of cerebrovascular accident.

A September 2006 VA PTSD examination report stated that 
"[w]hile [the veteran's] physical health, especially his 
recent heart attacks, may have reduced his level of activity, 
his [PTSD] symptoms are not seen to have caused a reduction 
in any psychosocial functioning beyond what was present at 
the time of his July 2004 examination."

A September 2006 VA general medical examination report listed 
the veteran's diagnoses as unstable angina, coronary artery 
disease, hypertension, history of 2 myocardial infarctions, 
cardiomegaly, cervical spondylosis with neuroforaminal 
stenosis, severe degenerative disease of the lumbosacral 
spine, condition after fracture of the lumbosacral spine, 
degenerative disease of the thoracic spine, hyperlipidemia, 
hypothyroidism, degenerative disease of the right knee, 
degenerative disease of the right wrist, degenerative disease 
of the right hand, impotence, cerebrovascular accident, 
sensorineural hearing loss, tinnitus, diabetes mellitus type 
II, peptic ulcer, benign prostatic hypertrophy, 
gastroesophageal reflux disease, depression, and PTSD.  The 
examiner stated that the veteran had severe functional 
impairment which had increased in severity over the previous 
year.  The report emphasized the increased pain in the spine 
and joints.

A January 2007 VA scars examination report stated that there 
was no impairment of function due to the veteran's 
service-connected left ankle scars.




A June 2007 VA PTSD examination report stated that the 
veteran

retired from full-time work in 1987 at 
the age of 63 and continued to work 
part-time for the same company another 10 
years until 1997 when he retired 
completely.  Although he stated in a 
previous application for compensation for 
his PTSD that he feels that his PTSD 
makes him unemployable, the chances are 
slim that he would be working now 
regard[less] of his PTSD because of 
multiple physical problems and his 
advanced age. . . .

PTSD does not play a part in his 
employability, as his medical problems 
and advanced age would almost certainly 
leave him out of the workforce anyway at 
this point.  He has stated in the past 
that he would wish not to be working in 
order to be able to help his wife at this 
time.

In summary, multiple VA PTSD examination reports repeatedly 
state that the veteran's service-connected PTSD does not make 
him unemployable.  The January 2007 VA scars examination 
report specifically stated that the veteran's service-connect 
left ankle scars do not cause any functional impairment.  
Moreover, there is no medical evidence of record that any of 
the veteran's service-connected disabilities make him 
unemployable.

While there is no medical evidence regarding the impact of 
the veteran's service-connected bilateral hearing loss and 
tinnitus on his employability, the medical evidence of record 
clearly shows that his total and permanent disability is due 
to numerous other nonservice-connected disabilities.  The 
September 2006 VA general medical examination report listed 
24 separate disabilities, of which only 3 were 
service-connected.  In the March 2004 VA PTSD examination 
report, the veteran stated that he retired due to his back 
disorder and that his activities were constrained by his back 
disorder and his "general energy level."  The September 
2006 VA PTSD examination report singled out the veteran's 
heart attacks as a significant cause of his reduced activity 
level.  In addition, the September 2006 VA general medical 
examination report emphasized the veteran's spine and joint 
disabilities.  Thus, the general picture presented by the 
medical evidence is that the veteran's unemployability is 
caused by the cumulative effect of the veteran's numerous 
nonservice-connected disabilities.

Furthermore, there is no evidence of record that the veteran 
has ever experienced difficulty obtaining a job.  The 
evidence repeatedly shows that the veteran retired from 
full-time employment in 1987 voluntarily.  He was then asked 
to return to work by his employer due to his expertise and 
skill level, and he continued to work for another 10 years on 
a part-time basis.  The veteran's final retirement in 1997 
was once again voluntary and the only physical reason cited 
in the record is nonservice-connected back disorder.  After 
retirement, the evidence repeatedly shows that the veteran 
neither sought further employment, nor wished to be employed.  
Most significantly, in the July 2004 VA PTSD examination 
report, the veteran stated that he did not feel that his 
unemployment was service-connected.  As such, the medical 
evidence of record does not show that the veteran is 
precluded from securing or following substantially gainful 
employment as a result of his service-connected disabilities 
alone, without regard to any nonservice-connected 
disabilities.  Accordingly, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).









ORDER

Entitlement to a TDIU is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


